The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-13, 15-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4246815 Hugo, in view of USPN 2699830, Hodge, 3465634 Blais, and USPGPUB 20110067538, Greenleaf.  
Regarding Claims 1 and 23,  Hugo discloses  a punch assembly (Fig’s. 1 and 2) for creating clean holes in a workpiece (col 2, lines 45-60, sheet, not shown) which workpiece may be a wallboard sheet having opposing upper and lower face paper layers, comprising: a frame (fig 1, elements 10-11) having a lower assembly (10) configured to support a work piece (W); a die plate (20) including a die bushing (fig 1, 21) configured for supporting the work piece (see fig 1), said die bushing including a hole (opening in part 21 through which product falls, figure 3); an upper stripper plate (31) on an upper assembly (fig 1, upper assembly 11) being vertically reciprocable (col 2, line 39, “reciprocating ram”) against the upper surface of the work; said plate including an upper surface, a bottom surface that faces the wallboard sheet (fig 1), and having at least one bushing hole (32); a stripper bushing (33 and 50) having a top end and a bottom end, said bushing connected to the stripper plate (see fig 1), the stripper bushing including a through hole extending from said top end to said bottom end of the stripper bushing (hole through 
Hugo lacks the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole in the plate.
Although it is disclosed in Hugo that the stripper bushing thereof is separate from the stripper plate thereof (because the combination of the parts are shown to be non-monolithic), it is not inherent for the parts to be removably attached from each other, nor seated in and non-fixedly attached to said at least one bushing hole.  
Hodge discloses a universal punch and die apparatus, which like the punch of Hugo and of the present invention includes an upper punch assembly (combination of parts C and E) and a lower assembly (E), where the upper assembly includes a stripper bushing (O) that is attached to the upper plate, wherein a punch (L) is inserted through the bushing (O) to punch a workpiece, and discloses that in such an assembly it is known to have the stripper be removably attached and seated in and non fixedly attached to the bushing hole of the upper plate (col 3, lines 20-30) in order to adapt the apparatus to include different and interchangeable stampings at a lower cost, (col. 3, lines 30-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole, in order to adapt the apparatus to include different and interchangeable stampings at a lower cost as taught by Hodge. 
Hugo lacks the stripper bushing having piercing edges, at the bottom end thereof wherein the piercing edges of the stripper bushing contact and at least partially cut the upper face paper layer prior . 
Blais discloses a punch mechanism (figs. 1-2, element 10) comprising a lower die plate 12 an upper plate 11 supporting a punch fig. 2, elements 20 and 30 which punch is reciprocable through a removable stripper bushing 21 (col 3, lines, 5-15), which [per present claim 7] cutting edge is non-continuous at the bottoms thereof (at portions 26 the cutting edges have cutouts [Blais col 3, lines 30-40]) such that the stripper bushing preliminarily cuts a portion of a workpiece M to be cut prior to the punch 30 further being pressed into said workpiece and into hole 43 of the die bushings (shown in dotted lines in fig. 2), wherein per claim 23, the piercing edge has a substantially flat peripheral surface and a tapered surface extending from said flat peripheral surface (see annotated fig 3 below),  in order to cleanly punch holes into a work piece in an effective manner; Blais col 1, 20-25 and Col 1, 45-75. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including non-continuous cutting edges on the bottom part of the Hugo stripper bushings similar to those of Blais, in order to cleanly punch holes into a work piece in an effective manner as disclosed by Blais. 
Examiner notes that although Blais refers to part 30 as a stripper and to part 21 as a punch that the part 21 performs the same function as the “stripper bushing” of the present invention, and that the part 30 of Blais, which Blais discloses as a stripper, performs the same function as the “punch” of the present invention, and as such the parts 20 and 30 of Blais are analogous to corresponding stripper bushing and punch of the invention.  Specifically, as noted in col 4, lines 30-55 of Blais, the “punch 21” is driven downwardly to pierce the material to be cut, and simultaneously the “stripper 30” is driven through the part 21 to push the slug piece through the die; similarly, as presently claimed, the stripper 

    PNG
    media_image1.png
    273
    257
    media_image1.png
    Greyscale

Hugo also lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally outwardly from the top end (of the stripper bushing) and seated in said recessed portion of said at least one bushing hole.
Greenleaf discloses a punch press similar to that of Hugo, which includes stripper bushings (knockout parts fig 1, 74) attached to a stripper plate (68) on an upper assembly, wherein a punch (66) extends through the bushing, as in Hugo, and Greenleaf includes flanges (see annotated fig 1 below) extending outwardly from an upper end of the stripper bushings (see annotated fig 1 below), wherein lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate (see annotated fig 1 below),  and where the flange is seated in said recessed portion of said at least one bushing hole (see annotated fig 1 below) in order to “provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another” (par 0007).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally and seated in said recessed portion of said at least one bushing hole, in order to provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another as taught by Greenleaf.

    PNG
    media_image2.png
    534
    580
    media_image2.png
    Greyscale

Regarding Claim 4, the Hugo stripper bushings have a cylindrical shape (as shown in fig 2, and described in col 2, line 57, where the bushing is noted having a diameter).
Regarding Claim 5, the Hugo die plate is on the lower assembly, and is positioned below the sheet (when the sheet is punched), and configured for supporting the wallboard sheet (col 2, line 46).  
Regarding Claim 6, the Hugo assembly further comprises a die bushing (die cavity 21) which is shown to be a separate part from the Hugo die plate 20 (fig 1), and a through hole (hole within cavity 
Examiner also notes that since Hugo’s die bushing is separate from the remainder of the die body (as seen in fig 1, where the parts are shown to be separate parts connected one to the other), that the die bushing is also thus removable therefrom.  In addition, one of ordinary skill in the art would be motivated to make a die bushing removable from the apparatus parts it is attached to in order to have such bushing be replaceable when worn, as evidenced by Jestin, which discloses that in a punching apparatus comprising a stripper bushing and a punch which extends there-through, and a correspondingly aligned die bushing, both attached to a punching apparatus, that it is known to have both the stripper bushing die bushing be removably attached thereto in order to have the parts be easily replaced when worn, col. 2, 20-60. 
Hugo lacks multiple die bushings and related punch elements.  
It would have been obvious to one having ordinary skill in the art before the effective date of the invention to include multiple die bushings and related punches, on the Hugo punch, in order to cut more than a single hole in a work piece at a time, as may be desired by an end user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 7 the Hugo assembly as modified by Blais, Hodge, and Greenleaf discloses all the limitations of Claim 1 as discussed above. 
Modified Hugo lacks the cutting edges of the stripper bushings having non-continuous edges.
Blais cutting edge is non-continuous at the bottoms thereof (at portions 26 the cutting edges have cutouts [Blais col 3, lines 30-40]) such that the stripper bushing preliminarily cuts a portion of a workpiece M to be cut prior to the punch 30 further being pressed into said workpiece and into hole 43 
It would have been obvious to one of ordinary skill in the art, in making the modification of Hugo in view of Blais noted above, to also make the cutting edges of the stripper bushings non-continuous as also disclosed in Blais in order to have the assembly as modified work as taught by Blais to cleanly punch holes into a work piece in an effective manner as disclosed by Blais.
Regarding Claims 9 and 24, Hugo discloses  a punch assembly (Fig’s. 1 and 2) for creating clean holes in a workpiece (col 2, lines 45-60, sheet, not shown) which workpiece may be a wallboard sheet having opposing upper and lower face paper layers, comprising: a frame (fig 1, elements 10-11) having a lower assembly (10) configured to support a work piece (W); a die plate (20) including a die bushing (fig 1, 21) configured for supporting the work piece (see fig 1), said die bushing including a hole (opening in part 21 through which product falls, figure 3); an upper stripper plate (31) on an upper assembly (fig 1, upper assembly 11) being vertically reciprocable (col 2, line 39, “reciprocating ram”) against the upper surface of the work said plate having an upper surface, a bottom surface that faces the wallboard sheet (fig 1) and having at least one bushing hole (32); a stripper bushing (33 and 50) connected to the stripper plate (see fig 1), having a top end and a bottom end, said bushing connected to the stripper plate (see fig 1),  the stripper bushing including a through hole (holes through witch punch 16 extends through to punch the holes in a sheet); a punch (16) aligned with corresponding hole in the stripper bushing and the die bushing (fig 2), and configured for moving through the hole in the stripper bushing and the die bushing (figure 3), wherein in operation, the stripper plate is moved against the upper face paper layer of the work piece and (figure 3).
Hugo lacks the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole in the stripper plate.

Hodge discloses a universal punch and die apparatus, which like the punch of Hugo and of the present invention includes an upper punch assembly (combination of parts C and E) and a lower assembly (E), where the upper assembly includes a stripper bushing (O) that is attached to the upper plate, wherein a punch (L) is inserted through the bushing (O) to punch a workpiece, and discloses that in such an assembly it is known to have the stripper be removably attached and seated in and non fixedly attached to the bushing hole of the upper plate (col 3, lines 20-30) in order to adapt the apparatus to include different and interchangeable stampings at a lower cost, (col. 3, lines 30-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole, in order to adapt the apparatus to include different and interchangeable stampings at a lower cost as taught by Hodge. 
Hugo lacks multiple die bushings and related punch elements (which multiplicity of parts is required by present claim 9.  
It would have been obvious to one having ordinary skill in the art before the effective date of the invention to include multiple die bushings and related punches, on the Hugo punch, in order to cut more than a single hole in a work piece at a time, as may be desired by an end user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Hugo also lacks the stripper bushings having piercing edges, at the bottom ends thereof wherein the piercing edges of each of the stripper bushings contact and at least partially cut the upper face 
Blais discloses a punch mechanism (figs. 1-2, element 10) comprising a lower die plate 12 an upper plate 11 supporting a punch fig. 2, elements 20 and 30 which punch is reciprocable through a removable stripper bushing 21 (col 3, lines, 5-15), and which bushing and punch are jointly pressed downwardly through passage 14a in upper body 14 of upper plate 11 and which stripper bushing/punch are aligned with a die bushing 40 in the die plate and which stripper bushing has a cutting edge 25, such that the stripper bushing preliminarily cuts a portion of a workpiece M to be cut prior to the punch 30 further being pressed into said workpiece and into hole 43 of the die bushings (shown in dotted lines in fig. 2), wherein per claim 24, the piercing edge has a substantially flat peripheral surface and a tapered surface extending from said flat peripheral surface (see annotated fig 3 above),  in order to cleanly punch holes into a work piece in an effective manner; Blais col 1, 20-25 and col 1, 45-75.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including cutting edges on the bottom part of the Hugo stripper bushings similar to those of Blais, in order to cleanly punch holes into a work piece in an effective manner as disclosed by Blais. 
Examiner notes that although Blais refers to part 30 as a stripper and to part 21 as a punch that the part 21 performs the same function as the “stripper bushing” of the present invention, and that the part 30 of Blais, which Blais discloses as a stripper, performs the same function as the “punch” of the present invention, and as such the parts 20 and 30 of Blais are analogous to corresponding stripper bushing and punch of the invention.  Specifically, as noted in col 4, lines 30-55 of Blais, the “punch 21” is driven downwardly to pierce the material to be cut, and simultaneously the “stripper 30” is driven through the part 21 to push the slug piece through the die; similarly, as presently claimed, the stripper 
Hugo also lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally outwardly from the top end (of the stripper bushing) and seated in said recessed portion of said at least one bushing hole.
Greenleaf discloses a punch press similar to that of Hugo, which includes stripper bushings (knockout parts fig 1, 74) attached to a stripper plate (68) on an upper assembly, wherein a punch (66) extends through the bushing, as in Hugo, and Greenleaf includes flanges (see annotated fig 1 below) extending outwardly from an upper end of the stripper bushings (see annotated fig 1 below), wherein lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate (see annotated fig 1 below),  and where the flange is seated in said recessed portion of said at least one bushing hole (see annotated fig 1 below) in order to “provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another” (par 0007).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally outwardly from the top end (of the stripper bushing) and seated in said recessed portion of said at least one bushing hole, in order to provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another as taught by Greenleaf.

    PNG
    media_image2.png
    534
    580
    media_image2.png
    Greyscale

  
Regarding Claim 11, the punch assembly of Hugo comprises an upper assembly (11) movably attached to the frame (10) and including the stripper plate (31), wherein the upper assembly is movable between a non-contact position, where the stripper plate is spaced from the wallboard sheet, and a contact position where the stripper plate is in contact with the wallboard sheet (compare fig's 1 and 2).
Regarding Claims 12-13, the Hugo assembly as modified by Blais discloses all the elements of claim 11 as taught above. 
Hugo also discloses at least one biasing device (35 and 36) attached to the upper assembly (11 and 30) and configured for biasing the stripper plate against the wallboard sheet when the upper 
Regarding Claim 15, the Hugo die bushing as modified by Hodge is shown to be separate from the remainder of the die body, and thus are removable therefrom, fig 1).
Regarding Claim 16, the Hugo assembly modified by Blais, Hodge and Greenleaf, discloses all the limitations of Claim 9 as discussed above, and per claim 16, the Hugo upper assembly (11 and 30) is movably attached to the frame (10) and includes an upper member (11) having at least one recess (37), at least one support (36) attached to the stripper plate at a first end and movably positioned in the at least one recess (37) at a second end, wherein the upper member lifts the stripper plate away from the wallboard sheet when the at least one support is at a bottom end of the at least one recess (via the spring force of 35). 
Regarding Claim 17 the Hugo assembly as modified by Blais, Hodge and Greenleaf, discloses all the limitations of Claim 9 as discussed above. 
Modified Hugo lacks the cutting edges of the stripper bushings having non-continuous edges.
Blais cutting edge is non-continuous at the bottoms thereof (at portions 26 the cutting edges have cutouts [Blais col 3, lines 30-40]) such that the stripper bushing preliminarily cuts a portion of a workpiece M to be cut prior to the punch 30 further being pressed into said workpiece and into hole 43 of the die bushings (shown in dotted lines in fig. 2)   in order to cleanly punch holes into a work piece in an effective manner; Blais col 1, 20-25 and col 1, 45-75.
It would have been obvious to one of ordinary skill in the art, in making the modification of Hugo in view of Blais noted above, to also make the cutting edges of the stripper bushings non-.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Hugo, in view of Hodge, Blais, Greenleaf and USPN 3779113, Jestin.  
Regarding Claims 19-20, the Hugo apparatus as modified by Hodge, Blais and Greenleaf discloses all the limitations of Claims 1 and 9 as discussed above.  
Hugo also lacks a bushing backing plate on top of the at least one stripper bushing of Modified Hugo, per present Claims 1 and 9.
Jestin discloses a punching unit, which, like Hugo, includes a stripper bushing (fig. 1, 6) with a punch (9) slidably inserted therein.  Jestin also includes a backing plate (counter punch 10) within and on top of the stripper bushing, which in combination with the other parts of Jestin allow for the punch and stripper to be stably held onto the body of the punching assembly, while also being able to be easily removed and replaced in an efficient manner from the body of the punching apparatus (col. 2, 30-40). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including a backing plate, in the form of a counter punch as disclosed in Jestin, on the stripper bushing assembly of Hugo in order to allow for the punch and stripper to be stably held onto the body of the Hugo punching assembly, while also being able to be easily removed and replaced in an efficient manner from the body of the punching apparatus.


Claims 1-2, 4-6, and 9-13, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo, in view of Hodge, and USPGPUB 20090044671, Greenleaf 671 and Greenleaf (USPGPUB 20110067538 as cited above). 
through hole (holes through witch punch 16 extends through to punch the holes in a sheet) and; a punch (16) aligned with corresponding hole in the stripper bushing and the die bushing (fig 2), and configured for moving through the hole in the stripper bushing and the die bushing (figure 3), wherein in operation, the stripper plate is moved against the upper face paper layer of the work piece and (figure 3).
Hugo lacks multiple die bushings and related punch elements (per claim 9 and claim 14).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple die bushings and related punches, on the Hugo punch, in order to cut more than a single hole in a work piece at a time, as may be desired by an end user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Hugo lacks the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole.

Hodge discloses a universal punch and die apparatus, which like the punch of Hugo and of the present invention includes an upper punch assembly (combination of parts C and E) and a lower assembly (E), where the upper assembly includes a stripper bushing (O) that is attached to the upper plate, wherein a punch (L) is inserted through the bushing (O) to punch a workpiece, and discloses that in such an assembly it is known to have the stripper be removably attached and seated in and non fixedly attached to the bushing hole of the upper plate (col 3, lines 20-30) in order to adapt the apparatus to include different and interchangeable stampings at a lower cost, (col. 3, lines 30-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the stripper bushing being removable and seated in and non-fixedly attached to said at least one bushing hole, in order to adapt the apparatus to include different and interchangeable stampings at a lower cost as taught by Hodge. 
Hugo lacks the stripper bushings having piercing edges, at the bottom ends thereof wherein the piercing edges of each of the stripper bushings contact and at least partially cut the upper face paper layer prior to the punches moving through the holes in the stripper bushings, the wallboard sheet and at least partially into the holes in the die bushings to respectively form a plurality of clean holes in the wallboard sheet and wherein, per claims 2 and 10, the cutting edges of the stripper bushings are continuous cutting edges.        
Greenleaf ‘671 discloses a punch press shredder pin knockout arrangement (fig. 1-3, press 10) for planar work pieces, like the punch of Hugo,  which includes a piercing bushing of a continuous cutting edge 20 which has a moveable punch portion “center punch” 36, (see par. 0028-0032) received 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including a continuous cutting stripper edge on the bottom part of the Hugo stripper bushings similar to those of the Greenleaf stripper bushing arrangement, in order to pierce the material to reduce slug “pulling” during a punching operation, as disclosed by Greenleaf, par. 0033. 
Hugo also lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally outwardly from the top end (of the stripper bushing) and seated in said recessed portion of said at least one bushing hole.
Greenleaf discloses a punch press similar to that of Hugo, which includes stripper bushings (knockout parts fig 1, 74) attached to a stripper plate (68) on an upper assembly, wherein a punch (66) extends through the bushing, as in Hugo, and Greenleaf includes flanges (see annotated fig 1 below) extending outwardly from an upper end of the stripper bushings (see annotated fig 1 below), wherein lacks the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate (see annotated fig 1 below),  and where the flange is seated in said recessed portion of said at least one bushing hole (see annotated fig 1 below) in order to “provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another” (par 0007).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the bushing hole having an upper end with a recessed portion extending along a longitudinal axis of the plate and a flange projecting laterally outwardly from the top end (of the stripper bushing) and seated in said recessed portion of said at least one bushing hole, in order to provide a tool set in which the punch and die members are in exact accurate concentric alignment with one another as taught by Greenleaf.

    PNG
    media_image2.png
    534
    580
    media_image2.png
    Greyscale

  
Regarding Claim 4, the Hugo stripper bushings have a cylindrical shape (as shown in fig 2, and described by col. 2 line 57).
Regarding Claim 5, the Hugo die plate is on the Hugo lower assembly, and the die plate is positioned below the sheet (when the sheet is punched), and the die plate is configured for supporting the wallboard sheet (fig 2).  

Regarding Claim 11, the punch assembly of Hugo comprises an upper assembly (11) movably attached to the frame (10) and including the stripper plate (31), wherein the upper assembly is movable between a non-contact position, where the stripper plate is spaced from the wallboard sheet, and a contact position where the stripper plate is in contact with the wallboard sheet (compare fig's 1 and 2).
Regarding Claims 12-13, the Hugo assembly as modified by Blais, Hodge and Greenleaf discloses all the elements of claim 11 as taught above. 
Hugo also discloses at least one biasing device (35 and 36) attached to the upper assembly (11 and 30) and configured for biasing the stripper plate against the wallboard sheet when the upper assembly is in the contact position (co. 3, 45-55), wherein the biasing device includes a housing (space between parts 30 and 11), a spring (35) enclosed in the housing and a post (36) movably connected to the housing (col. 2, line 68 where the posts 36 are said to be slidable relative to the bodies 11 and 30) and positioned adjacent to the spring where the spring biases the post outwardly (upwardly, and thus out and away from) from the housing. 
Regarding Claim 16, the Hugo assembly modified by Blais, Hodge, and Greenleaf discloses all the limitations of Claim 9 as discussed above, and per claim 16, the Hugo upper assembly (11 and 30) is movably attached to the frame (10) and includes an upper member (11) having at least one recess (37), at least one support (36) attached to the stripper plate at a first end and movably positioned in the at least one recess (37) at a second end, wherein the upper member lifts the stripper plate away from the wallboard sheet when the at least one support is at a bottom end of the at least one recess (via the spring force of 35). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Hugo, in view of Hodge, Greenleaf, Greenleaf and USPN 3779113, Jestin.  
Regarding Claims 19-20, the Hugo apparatus as modified by Hodge, Greenleaf and Greenleaf discloses all the limitations of Claims 1 and 9 as discussed above.  
Hugo also lacks a bushing backing plate on top of the at least one stripper bushing of Modified Hugo, per present Claims 1 and 9.
Jestin discloses a punching unit, which, like Hugo, includes a stripper bushing (fig. 1, 6) with a punch (9) slidably inserted therein.  Jestin also includes a backing plate (counter punch 10) within and on top of the stripper bushing, which in combination with the other parts of Jestin allow for the punch and stripper to be stably held onto the body of the punching assembly, while also being able to be easily removed and replaced in an efficient manner from the body of the punching apparatus (col. 2, 30-40). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including a backing plate, in the form of a counter punch as disclosed in Jestin, on the stripper bushing assembly of Hugo in order to allow for the punch and stripper to be stably held onto the body of the Hugo punching assembly, while also being able to be easily removed and replaced in an efficient manner from the body of the punching apparatus.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo, in view of Hodge, Greenleaf, Greenleaf, and further in view of Bennett.  
	Regarding Claims 21-22, the Hugo assembly as modified by Jestin, Hodge, Greenleaf and Greenleaf discloses all the limitations of Claims 1 and 9 as discussed above.  
	Modified Hugo lacks the lower assembly of the frame thereof having a pilot pin extending therefrom and configured to align the sheet on the lower assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the a pilot pin extending from the sheet holder assembly thereof in order to align the sheet to be cut with the punch as taught by Bennett.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hugo, in view of Hodge, Blais, Greenleaf, and further in view of Bennett.  
	Regarding Claims 21-22, the Hugo assembly as modified by Jestin, Blais, Hodge, and Greenleaf discloses all the limitations of Claims 1 and 9 as discussed above.  
	Modified Hugo lacks the lower assembly of the frame thereof having a pilot pin extending therefrom and configured to align the sheet on the lower assembly.
Bennett discloses a punch construction and guide therefor, analogous to the sheet punching assembly of Hugo, and discloses that in such an assembly a pilot pin is included in order to align the sheet to be cut with the punch, col. 4, 5-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hugo by including the a pilot pin extending from the sheet holder assembly thereof in order to align the sheet to be cut with the punch as taught by Bennett.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/12/21, with respect to the 35 USC 103 rejection(s) of claim(s) 1-2, 4-7, 9-13, and 15-17 and 19-22 have been fully considered and are persuasive based on 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/FERNANDO AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
03/11/2021